2015 UT App 154



               THE UTAH COURT OF APPEALS

                   CYNTHIA MAGALLANES,
                  Petitioner and Appellant,
                              v.
                   SOUTH SALT LAKE CITY,
                  Respondent and Appellee.

                    Memorandum Decision
                      No. 20131001-CA
                     Filed June 18, 2015

          Third District Court, Salt Lake Department
            The Honorable Todd M. Shaughnessy
                         No. 130903195

          Michael P. Studebaker, Attorney for Appellant
         Sarah E. Spencer, Lyn L. Cheswell, and Paul H.
                Roberts, Attorneys for Appellee

JUDGE STEPHEN L. ROTH authored this Memorandum Decision, in
   which JUDGES GREGORY K. ORME and J. FREDERIC VOROS JR.
                         concurred.

ROTH, Judge:

¶1     Cynthia Magallanes appeals the district court’s dismissal
of her petition for postconviction relief. We affirm.

¶2     Magallanes was charged with driving under the influence
of alcohol and other offenses. As a result of plea negotiations,
Magallanes pleaded guilty in justice court in November 2009 to
impaired driving. She had been arrested by former Utah
Highway Patrol Trooper Lisa Steed. In May 2013, Magallanes
filed a petition in the district court under the Post-Conviction
Remedies Act (the PCRA) to have her guilty plea set aside.
Magallanes asserted that she had recently learned that Trooper
Steed had been the subject of discipline for falsifying reports,
                Magallanes v. South Salt Lake City


providing questionable testimony, and failing to follow
department policy in a number of other DUI cases. Magallanes
asserted that Trooper Steed’s supervisors were aware of Trooper
Steed’s conduct and that the prosecution’s failure to disclose this
information to her at the time of her plea violated her due
process rights. Had this information been disclosed to her at the
time of her plea, Magallanes argued, her ‚case would have had a
different outcome.‛

¶3     The district court dismissed the motion, explaining that
‚post-conviction remedies are limited in the light of an accused
entering a guilty plea‛ and that Magallanes bore ‚the heavy
burden of establishing that her plea was not voluntarily and
knowingly entered.‛ Citing Medel v. State, 2008 UT 32, 184 P.3d
1226, the district court explained that a defendant seeking to
have a guilty plea set aside on the ground that the prosecution
failed to disclose favorable evidence must show that the
evidence was ‚material‛ and ‚exculpatory‛ in the sense that it
suggests ‚factual innocence.‛ The court reasoned that
Magallanes had failed to show any connection between the
evidence of Trooper Steed’s criticized conduct in other cases and
Trooper Steed’s conduct in Magallanes’s case. The court also
explained that Magallanes had failed to show how the evidence
was exculpatory where she had never asserted her innocence.
Accordingly, the district court concluded that Magallanes had
‚not established any constitutional violation that would render
her plea unknowing or involuntary.‛

¶4      The district court also concluded that Magallanes’s claim
of newly discovered evidence was barred by the PCRA because
the information about Trooper Steed was presented for
the sole purpose of impeachment. See Utah Code Ann. § 78B-9-10
4(1)(e)(iii) (LexisNexis 2012) (stating that a petitioner is not
eligible for postconviction relief on the grounds of newly
discovered evidence if it is ‚merely impeachment evidence‛).
The court explained that while the recently obtained ‚evidence
presented by [Magallanes] admittedly raises serious questions



20131001-CA                     2               2015 UT App 154
                Magallanes v. South Salt Lake City


concerning Trooper Steed’s credibility and the manner in which
she performed her duties including DUI stops in particular,‛
‚none of the evidence relates to Ms. Magallanes or this traffic
stop in particular.‛ Accordingly, the district court concluded that
the new evidence offered by Magallanes did not warrant setting
aside her guilty plea under the PCRA on the grounds of newly
discovered evidence.

¶5     Magallanes appeals. We review a district court’s decision
to dismiss a petition for postconviction relief for correctness.
Medel, 2008 UT 32, ¶ 16.

¶6     Magallanes argues that the district court erred in rejecting
her claim that her right to due process was violated by the
prosecution’s failure to disclose information about Trooper
Steed’s misconduct prior to the entry of her plea. Magallanes
argues that the information about Trooper Steed was ‚material‛
to her ‚guilt or punishment‛ and the prosecution was therefore
required to disclose it under Brady v. Maryland, 373 U.S. 83
(1963), to ensure fairness in her proceedings. She argues that this
evidence was material to her guilt because without it she was
‚unable to adequately defend herself to show that [Trooper]
Steed falsely stopped her vehicle.‛ She asserts that ‚[Trooper]
Steed is untruthful at best. As such, any statements [Trooper
Steed made] about the basis for a stop should be presumed to be
untruthful.‛ Magallanes contends that Brady requires disclosure
by the prosecution of any material evidence, even if it is solely
impeachment evidence because, under Brady, ‚there is no
difference between exculpatory and impeachment [evidence].‛
She also contends that the district court erred in determining she
needed to show that the newly discovered evidence supported
her factual innocence in order to prevail on that claim.

¶7     We considered almost identical arguments in Monson v.
Salt Lake City, 2015 UT App 136. In Monson, the defendant had
pleaded guilty to driving under the influence after an arrest by
Trooper Steed. Id. ¶ 2. The defendant in that case also challenged



20131001-CA                     3               2015 UT App 154
                Magallanes v. South Salt Lake City


the district court’s dismissal of his petition for relief under the
PCRA on the grounds that the prosecution had ‚failed to
disclose both the internal-investigation report and the evidence
that Trooper Steed had been disciplined for violation of
department policies.‛ Id. ¶¶ 5–6. This court reiterated that ‚once
a defendant has pled guilty, the ‘only avenue for challenging his
conviction is to claim that he did not voluntarily or intelligently
enter his plea.’‛ Id. ¶ 6 (quoting Medel, 2008 UT 32, ¶ 26). Guilty
pleas may be shown to be involuntary on the basis that the
prosecution failed to disclose material exculpatory evidence. See
Medel, 2008 UT 32, ¶¶ 32–33. But ‚[i]f ‘the undisclosed evidence
was . . . impeachment evidence that neither suggests factual
innocence nor shakes our confidence in the outcome of the
proceedings,’ the prosecution’s failure to disclose that evidence
will not render a defendant’s plea involuntary or unknowing.‛
See Monson, 2015 UT App 136, ¶ 7 (omission in original) (quoting
Medel, 2008 UT 32, ¶ 27).

¶8     We conclude here, as we did in Monson, that Magallanes
has failed to demonstrate how the evidence of Trooper Steed’s
misconduct constitutes more than impeachment evidence or
demonstrates her factual innocence. Magallanes has not argued
that she is innocent of the crime to which she pleaded guilty.
Nor has she claimed that any of the violations for which Trooper
Steed has previously been investigated occurred in her specific
case. Magallanes has identified no impropriety in the manner in
which Trooper Steed executed the arrest and, beyond allegations
that Trooper Steed is generally untruthful, has not asserted a
lack of a factual basis for the stop of Magallanes’s vehicle or for
the ensuing charges. Thus, the evidence of Trooper Steed’s
untruthfulness or failure to follow departmental policy would,
‚at best, affect[] her credibility before the jury, and it would
therefore have served merely as impeachment evidence.‛ See id.
¶ 10.

¶9     Magallanes contends that the information about Trooper
Steed ‚is more than mere impeachment evidence‛ because of the



20131001-CA                     4               2015 UT App 154
                Magallanes v. South Salt Lake City


effect she believes it would have on Trooper Steed’s credibility at
any trial. But, as the Utah Supreme Court noted in Wickham v.
Galetka, 2002 UT 72, 61 P.3d 978, ‚[a]lthough the new evidence
offered by [the defendant] may have strong impeachment
value—even to the point of calling into question a witness’s
credibility—the strength of the evidence does not change the fact
that it is being offered solely for impeachment purposes.‛ Id.
¶ 14. The Wickham court further concluded that it is ‚the purpose
for which the evidence is offered that determines whether
certain evidence is ‘merely impeachment evidence.’‛ Id. ¶ 15.
Because the sole purpose of the evidence offered here was to
impeach Trooper Steed and because ‚it does not negate a
specific element of the prosecution’s case‛ and is not ‚directly
related to the charges against [Magallanes],‛ we reject
Magallanes’s claim that the evidence constituted more than
‚‘mere[] impeachment evidence.’‛ See id. ¶¶ 14–15. We therefore
see no error in the district court’s determination that because
Magallanes failed to show that the undisclosed evidence
demonstrated her factual innocence or rendered her plea
unknowing or involuntary, she was not entitled to have her
guilty plea set aside.

¶10   We affirm.




20131001-CA                     5               2015 UT App 154